Frankum, Judge.
Under the provisions of Code Ann. § 6-901, a bill of exceptions assigning error on a ruling or judgment *22of the trial court must plainly specify the decision complained of and the alleged error therein. So, where the decision complained of is not one either granting or denying a motion for a new trial, and where the judgment complained of might have been assigned as error on two or more possible grounds, a mere general assignment of error that such judgment is excepted to “as being contraiy to law” is too vague, indefinite and uncertain to present any question for decision by this court. Soman v. Yeager, 209 Ga. 444 (73 SE2d 198); Carter v. Langdale Co., 217 Ga. 800 (125 SE2d 487); Palmer v. Ingram, 2 Ga. App. 200 (1) (58 SE 362); Scott v. Weinberg, 97 Ga. App. 27 (102 SE2d 56); Chesser v. Scarborough, 106 Ga. App. 529 (127 SE2d 493); Alligood v. State, 108 Ga. App. 453 (3) (133 SE2d 431). There being no other assignment of error in the case, the writ of error must be
Submitted June 9, 1965
Decided June 24, 1965.
John N. Crudup, for plaintiff in error.
Charles L. Henry, Frank B. Stowe, contra.

Dismissed.


Bell, P. J., and Hall, J., concur.